DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wall, passenger compartment, first length, second length, first plane, second plane must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims not addressed below are rejected as being dependent upon a rejected base claim.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 1 recites the limitation “a first occupant” in line 7 is a reintroduction of the limitation. Appropriate correction is required.
3.	Claim 1 recites the limitation "pair of inner doors" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190233114 A1 Fullerton; James A. et al., and further in view of US 8096342 B2 Scruggs; Edward.
4.	Regarding claim 1, Fullerton teaches 	a modular multiple-egress door assembly for a dual-occupancy aircraft minisuite, comprising: a pair of opposing inner doors (fig. 10, elements 104) fixed to a wall  (fig. 10, element 308 equal to wall) of a passenger compartment  set into an aircraft cabin (fig. 10, element 302) and separated by an egress gap (fig. 10, element 306) configured for passenger egress from the passenger compartment into an aisle of the aircraft cabin (fig, 10, element 300), the egress gap including at least 1) a first egress path configured to provide a first occupant of the passenger compartment access to the aisle (fig, 10, element 300) and 2) a second egress path configured to provide a  first occupant of the passenger compartment access to the aisle (fig, 10, element 300), the second egress path adjacent to and independent of the first egress path (para 0062, area 300 “allows free ingress and egress” equal to 2 directions/paths), the pair of inner doors  including a forward inner door and a rear inner door (fig. 10, elements 104 where element 304 is longitudinal aisle), each inner door having one or more inner rails set thereinto (fig. 1, element 122), but fails to teach a pair of opposing intermediate doors including a forward intermediate door and a rear intermediate door, each intermediate door having one or more outer rails set thereinto, each intermediate door slidably coupled to the corresponding inner door via one or more inner sliders slidably set into the inner rails, each intermediate door having an open configuration aligned with the corresponding inner door and a closed configuration extending into the egress gap, each intermediate door capable of translation between the open and closed configurations via the one or more inner sliders, and a pair of opposing outer doors including a forward outer door and a rear outer door, each outer door slidably coupled to the corresponding intermediate door via one or more outer sliders slidably set into the outer rails, each outer door having an open configuration aligned with the corresponding intermediate door and a closed configuration extending into the egress gap, the forward and rear outer doors mutually adjacent when in the closed configuration, and each outer door capable of translation between the open and closed configurations via the one or more outer sliders.
However Scruggs teaches a pair of opposing intermediate (fig. 4A, element 204) doors including a forward intermediate door and a rear intermediate door (fig. 6C), each intermediate door having one or more outer rails set thereinto (fig. 5A, element 510), each intermediate door slidably coupled to the corresponding inner door via one or more inner sliders slidably set into the inner rails (fig. 4A, element 208), each intermediate door having an open configuration aligned with the corresponding inner door (fig. 4A) and a closed configuration extending into the egress gap (fig. 6C), each intermediate door capable of translation between the open and closed configurations via the one or more inner sliders (fig. 5B), and a pair of opposing outer doors (fig. 4A, element 206) including a forward outer door and a rear outer door (fig. 6C), each outer door slidably coupled to the corresponding intermediate door via one or more outer sliders (fig. 4A, element 210) slidably set into the outer rails (fig. 5A, element 510), each outer door having an open configuration aligned with the corresponding intermediate door (fig. 4A) and a closed configuration extending into the egress gap (fig. 6C), the forward and rear outer doors mutually adjacent when in the closed configuration (fig. 6C), and each outer door capable of translation between the open and closed configurations via the one or more outer sliders (fig. 5A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the minisuite doors taught by Fullerton with the telescoping doors of Scruggs in order to offer a larger opening compared to a two panel slider (col. 4, lines 9-16).	
5. 	Regarding claim 2 Fullerton as modified teaches, the modular multiple-egress door assembly of claim 1, Scruggs teaches, wherein: when the forward intermediate door is stuck in the closed configuration and the rear intermediate and aft outer doors are in the open configuration, the first egress path and the second egress path are each no less than a required minimum width to allow egress when one door is stuck, Scruggs discloses the claimed invention except for door width.  It would have been an obvious matter of design choice to make door width, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
5. 	Regarding claim 3 Fullerton as modified teaches, the modular multiple-egress door assembly of claim 1, Scruggs teaches, wherein: when the forward outer door is stuck in the closed configuration and the rear intermediate and rear outer doors are in the open configuration, the first egress path and the second egress path are each no less than a required minimum width Scruggs discloses the claimed invention except for door width.  It would have been an obvious matter of design choice to make door width, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
6. 	Regarding claim 4 Fullerton as modified teaches, the modular multiple-egress door assembly of claim 1, Scruggs teaches, wherein: when the forward outer door is stuck in the closed configuration and the rear intermediate and rear outer doors are in the open configuration, the first egress path and the second egress path are each no less than a required minimum width Scruggs discloses the claimed invention except for door width.  It would have been an obvious matter of design choice to make door width, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
7.	Regarding claim 5, Fullerton as  modified teaches the modular multiple-egress door assembly of claim 1, Scruggs teaches, wherein: when the rear outer door is stuck in the closed configuration and the forward intermediate and forward outer doors are in the open configuration, the first egress path and the second egress path are each no less than a required minimum width Scruggs discloses the claimed invention except for door width.  It would have been an obvious matter of design choice to make door width, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
8.	Regarding claim 6, Fullerton as modified teaches the modular multiple-egress door assembly of claim 1, Scruggs teaches wherein: the forward inner door, the forward intermediate door, and the forward outer door are all associated with a first length ; and the rear inner door, the rear intermediate door, and the rear outer door are all associated with a second length  (fig. 6C doors have length).
9.	Regarding claim 8 Fullerton as modified teaches, the modular multiple-egress door assembly of claim 1, wherein: the forward inner door, the forward intermediate door, and the forward outer door are substantially parallel to a first plane ; and the rear inner door, the rear intermediate door, and the rear outer door are all substantially parallel to a second plane (FIG. 6C, doors are parallel).
10.	Regarding claim 9 Fullerton as modified teaches, the modular multiple-egress door assembly of claim 8, Scruggs teaches, wherein the second plane is substantially perpendicular to the first plane, Scruggs discloses the claimed invention except for perpendicular doors.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate doors for aesthetics or ergonomic reasons, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
11.	Regarding claim 10 Fullerton as modified teaches, the modular multiple-egress door assembly of claim 1, Scruggs teaches, wherein the pair of inner doors, the pair of intermediate doors, and the pair of outer doors are aligned in a continuous curve, Scruggs discloses the claimed invention except for perpendicular doors.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate doors for aesthetics or ergonomic reasons, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
12.	Regarding claim 11 Fullerton as modified teaches, the modular multiple-egress door assembly of claim 1, Scruggs teaches, wherein at least one of the pair of outer doors includes a handle for transitioning the outer door between the open and closed configurations, the handle configured for operation from the aisle (col. 4 lines 26-30, handle can be on either side).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullerton and Scruggs as applied to claims above, and further in view of US 20180223573 A1 Wolfe; Jeffrey A..
13.	Regarding claim 7, Fullerton as modified teaches the modular multiple-egress door assembly of claim 6, but fails to teach wherein the first length is greater than the second length. 
However Wolfe teaches wherein the first length is greater than the second length (para 0043 “…the door panels as shown in the present disclosure may be of most any size in width, height and thickness.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the minisuite doors taught by Fullerton with the different length door panels taught by Wolfe in order to have a “parallel orientation at a position adjacent to either the left or right door jamb and the doorway”(para 0003).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullerton and Scruggs as applied to claims above, and further in view of KR 20110007925  최종대 (hereinafter KR25).
14.	Regarding claim 12 Fullerton as modified teaches, the modular multiple-egress door assembly of claim 1, but fails to teach wherein the pair of inner doors, the pair of intermediate doors, and the pair of outer doors are all associated with an outer face oriented toward the aisle and an inner face oriented toward the passenger compartment; the inner rails and the outer rails are disposed within the outer face; and the inner sliders and the outer sliders are attached to the inner face.
However KR25 teaches, wherein the pair of inner doors, the pair of intermediate doors, and the pair of outer doors are all associated with an outer face oriented toward the aisle and an inner face oriented toward the passenger compartment; the inner rails and the outer rails are disposed within the outer face (fig. 3, element 400); and the inner sliders and the outer sliders are attached to the inner face (fig. 3, element 500).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the minisuite doors taught by Fullerton with the rail and sliders in order to be “…installed easily and quickly, thereby reducing installation and maintenance costs.” (abstract). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642